Order entered October 8, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-01031-CR

                               JERRY PAUL HERRON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-40878-U

                                              ORDER
       The Court ORDERS court reporter Karren Jones to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing State’s Exhibit no. 5, a DVD.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Karren

Jones, court reporter, and to counsel for all parties.


                                                         /s/   DAVID EVANS
                                                               JUSTICE